DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9357208. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘208 patent describes a camera installed on a vehicle that captures images during vehicle motion, detects and tracks plural feature points, determines vanishing points from the feature trajectories, determining intersection points (vanishing line) for the determined vanishing points, and determining rotational angles for the camera using the intersection points. The examiner notes that claim 7 of the '208 patent relates to a method and recites additional details not recited in claims 1, 13, and 22 of the instant application, however since claim 7 of the '208 patent discloses corresponding limitations to all of the system elements of claims 1, 17 and 22 a double patenting rejection of the broader claims is proper in view of the narrower claim. 
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,202,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘077 application disclose describes a camera installed on a vehicle that captures images during vehicle motion, determining steering angle that approximates straight vehicle motion, tracking motion over less than two seconds during turning, detects and tracks plural feature points, determines vanishing points from the feature trajectories, determining a vanishing line for the determined vanishing points, and determining camera alignment using the vanishing line. The examiner notes that claims 1-20 of the '077 application relate to a method and recite additional details not recited in claims 1-28. However, since claims 1-20 of the '077 application discloses corresponding limitations to all of the system elements of claims 1-28 a double patenting rejection of the broader claims is proper in view of the narrower claims. 
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,640,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘041 application disclose describes a camera installed on a vehicle that captures images during vehicle motion, determining steering angle that approximates straight vehicle motion, tracking motion over less than two seconds during turning, detects and tracks plural feature points, determines vanishing points from the feature trajectories, determining a vanishing line for the determined vanishing points, and determining camera alignment using the vanishing line. The examiner notes that claims 1-24 of the '041 application relate to a method and recite additional details not recited in claims 1-28. However, since claims 1-24 of the '041 application discloses corresponding limitations to all of the system elements of claims 1-28 a double patenting rejection of the broader claims is proper in view of the narrower claims. 
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,007,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘934 application disclose describes a camera installed on a vehicle that captures images during vehicle motion, determining steering angle that approximates straight vehicle motion, tracking motion over less than two seconds during turning, detects and tracks plural feature points, determines vanishing points from the feature trajectories, determining a vanishing line for the determined vanishing points, and determining camera alignment using the vanishing line. The examiner notes that claims 1-24 of the '934 application relate to a method and recite additional details not recited in claims 1-28. However, since claims 1-24 of the '934 application discloses corresponding limitations to all of the system elements of claims 1-28 a double patenting rejection of the broader claims is proper in view of the narrower claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/
Primary Examiner, Art Unit 2489